Exhibit 10.3

AMENDATORY AGREEMENT

AMENDATORY AGREEMENT (this “Amendment”), dated as of July 12, 2019, to the
Amended and Restated Employment Agreement, dated as of December 18, 2018, and as
further amended (the “Employment Agreement”), between Tower Automotive
Operations USA I, LLC, a Delaware limited liability company (the “Company”), and
Nanette Dudek (the “Employee”). (The Company and the Employee are each a “Party”
and, collectively, the “Parties”.)

RECITALS:

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated July 12,
2019, by and among Tower International, Inc., a Delaware corporation (“Tower”),
Autokiniton US Holdings, Inc., a Delaware corporation (“Parent”), and (iii)
Tiger Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”) (the “Merger Agreement”), Merger Sub will commence a cash
tender offer (the “Offer”) to purchase any and all of the outstanding shares of
common stock of Tower, par value $0.01 per share on the terms set forth in the
Merger Agreement and, if such Offer is consummated, Merger Sub will merge with
and into Tower (the “Merger”), with Tower surviving the Merger as a direct,
wholly owned Subsidiary of Parent;

WHEREAS, the Company desires to enter into this Amendatory Agreement in order to
induce the Employee to remain employed with the Company and to afford Employee
peace of mind that she will be eligible to receive the full benefits of the
Employment Agreement (i) following the Merger, or (ii) in the event that any
other “Change in Control” (as defined in the Employment Agreement) occurs as a
result of a definitive transaction agreement entered into by Tower on or before
December 31, 2019 (an “Alternative Change in Control Event”);

WHEREAS, the Parties desire to amend the Employment Agreement to provide that
the Employee will be entitled to a retention payment if she remains employed
with Tower or a successor thereto or affiliate thereof for one year following a
“Change in Control” (as defined therein); and

WHEREAS, the Parties desire to further amend the Employment Agreement to provide
for a gross-up of any taxes that may be incurred by the Employee under
Section 4999 of the Internal Revenue Code of 1986, as amended, and as a result
of any such gross-up payment by virtue of any payments and benefits the Employee
becomes entitled to in connection with or as a result of the Merger or any
Alternative Change in Control Event;

NOW, THEREFORE, in consideration of the premises set forth in the above Recitals
and other good and valuable consideration, the Parties hereby agree as follows:

1.    The first two paragraphs of Section 5.3(e) of the Employment Agreement
(concerning Section 280G of the Internal Revenue Code of 1986, as amended) are
deleted in their entirety; provided, however, that if (i) the Merger Agreement
terminates without consummation of the Merger, and (ii) no Alternative Change in
Control Event occurs, then this sentence shall be void ab initio and Section
5.3(e) of the Employment Agreement shall automatically revert to its terms as in
effect immediately prior to the date hereof. For avoidance of doubt, the last
three paragraphs of Section 5.3 (concerning compliance with Section 6 of the
Employment Agreement and defining “Good Reason”) shall remain in effect.

2.     “Section 5.6 is hereby added to the Employment Agreement, to read as
follows:

“5.6    Retention Payment. Notwithstanding anything contained herein to the
contrary, without limiting the payments and benefits the Employee may otherwise
be entitled to under Sections 5.1, 5.2 or 5.3, the Employee shall be entitled to
a “Retention Payment” (as defined below) payable in a single lump sum payment on
or within ten (10) days after the one-year anniversary of a Change in Control
(the “CIC Anniversary Date”) if the Employee remains in the employment or
service of Tower (or any successor thereto or affiliate thereof) through such
CIC Anniversary Date.

 

1



--------------------------------------------------------------------------------

The “Retention Payment” shall be equal to two (2) times the sum of (i) the
Employee’s annualized rate of Base Salary in effect on the date of such Change
in Control (the “Retention Salary Component”), and (ii) the Employee’s target
bonus for the year in which such Change in Control occurs (the “Retention Bonus
Component”). If the Employee terminates employment after the CIC Anniversary
Date but on or before the two-year anniversary of such Change in Control, and
becomes entitled to payments and/or benefits under Section 5.3, then the
Employee shall be entitled to receive all amounts and benefits set forth in
Section 5.3 except that the CIC Base Severance Amount and the CIC Bonus
Severance Amount under Section 5.3 shall be reduced, respectively, by the
Retention Salary Component and the Retention Bonus Component. For avoidance of
doubt, without limiting any other amounts or benefits that the employee becomes
entitled to under Section 5.3, if the preceding sentence applies, the Employee
shall be entitled to payment of a pro-rated bonus for the year of termination in
accordance with Section 5.3(b)(i)(B) without reduction or offset for any portion
of the Retention Payment. If the Employee terminates employment after the
two-year anniversary of the CIC Anniversary Date, no amounts or benefits that
the Employee may be entitled to under Sections 5.2 or 5.3 shall be reduced or
offset by the Retention Payment. The Retention Payment shall be subject to
applicable income and payroll tax withholdings and other authorized deductions.

The Company may condition the Retention Payment upon the Employee’s execution
(and non-revocation) of a Release; provided that the Release is furnished to the
Employee at least twenty-one (21) days prior to the CIC Anniversary Date.”

3.    Section 5.7 is hereby added to the Employment Agreement, to read as set
forth below; provided, however, that if (i) the Merger Agreement terminates
without consummation of the Merger, and (ii) no Alternative Change in Control
Event occurs, then the amendment set forth in this paragraph 3 shall be void ab
initio:

“5.7    Tax Gross-up. Notwithstanding any other provision of this Agreement or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided or to be provided by the Company or its affiliates to the
Employee or for the Employee’s benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Code and will be subject to
the excise tax imposed under Section 4999 of the Code (or any successor
provision thereto) or any interest or penalties with respect to such excise tax
(collectively, the “Excise Tax”), then the Company shall pay to the Employee, no
later than the time the Excise Tax is required to be paid by the Employee or
withheld by the Company, an additional amount (the “Gross-up Payment”) equal to
the sum of the Excise Tax payable by the Employee, plus the amount necessary to
put the Employee in the same after-tax position (taking into account any and all
applicable federal, state, local and foreign income, employment and excise taxes
(including the

 

2



--------------------------------------------------------------------------------

Excise Tax and any income and employment taxes imposed on the Gross-up Payment))
that the Employee would have been in if the Employee had not incurred any tax
liability under Section 4999 of the Code.

The determination of whether a Gross-up Payment will be required, and of the
amount of such Gross-up Payment, shall initially be made (at the Company’s
expense) by a nationally recognized registered public accounting firm reasonably
acceptable to the Company and the Employee prior to the time the Excise Tax is
required to be paid by the Employee or withheld by the Company, and shall be
made applying the assumptions that the Employee will pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the Gross-up Payment is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in the
state and locality of Executive’s residence at the time. In light of the
uncertainty in applying Sections 280G and 4999 of the Code, if it is
subsequently determined that the Gross-up Payment is not sufficient to put the
Employee in the same after-tax position (taking into account any and all
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax and such taxes imposed on the Gross-up Payment)) that
the Employee would have been in if the Employee had not incurred the Excise Tax,
then the Company shall promptly pay to or for the benefit of the Employee such
additional amounts necessary to put the Employee in the same after-tax position
that the Employee would have been in if the Excise Tax had not been imposed. In
the event that a written ruling of the Internal Revenue Service (“IRS”) is
obtained by or on behalf of the Company or the Employee, which provides that the
Employee is not required to pay, or is entitled to a refund with respect to, all
or a portion of the Excise Tax, then the Employee shall reimburse the Company in
an amount equal to the Gross-up Payment, less any amounts which remain payable
by or are not refunded to the Employee, within thirty (30) days of the date of
the IRS determination or the date the Employee receives the refund, as
applicable. The Employee and the Company shall reasonably cooperate with each
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for the Excise Tax; provided that, if the
Company decides to contest a claim by the IRS relating to the Excise Tax, then
the Company shall bear and pay directly or indirectly all costs and expenses
(including any additional interest and penalties and any legal and accounting
fees and expenses) incurred in connection with such action and shall indemnify
and hold the Employee harmless, on an after-tax basis, for any Excise Tax or
income tax, including interest and penalties with respect thereto, imposed as a
result of the Company’s action.”

4.    Miscellaneous. This Amendment, together with the Employment Agreement,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes any prior understandings, agreements, or

 

3



--------------------------------------------------------------------------------

representations by or between the Parties, written or oral, that may have
related in any way to the subject matter hereof. This Amendment shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. No amendment or waiver of any provision of this Amendment
shall be valid unless the same shall be in writing and signed by each Party
bound thereby. This Amendment may be executed by the Parties in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile or pdf email
transmission shall be effective as delivery of a manually executed counterpart
hereof.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment effective as
of the day and year first above written.

 

TOWER AUTOMOTIVE OPERATIONS USA I, LLC

By:  

/s/ James C. Gouin

Name:   James C. Gouin Title:   President and CEO

/s/ Nanette Dudek

Nanette Dudek

 

5